DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, as claimed in claims 1 and 9, the insertion screw is screwed into the top opening of the anchoring must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The amended abstract was received on 7 July 2022.  This amended abstract is acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 9, it is claimed in claim 1 that “the insertion screw is screwed into the top opening of the anchoring” in line 10. Furthermore, claim 9 describes that the insertion screw and anchoring is sized and shaped to provide the engagement of the screw thread to the top opening of the anchoring.  But, at the same time in Fig. 1 and 5a show that the insertion screw is inserted into the top opening of the anchoring through the stem of the insertion screw.  Therefore, if the drawings show that the insertion screw is inserted, not screwed, into the top opening. It is not understood what part of the insertion screw is screwed into the top opening. Due to the claims and the figures show a discrepancy for subject matter it is not understood what it is really described in the claims and in the application, making the claims indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Boo Kyeong Don (KR 20020072632 A) (aka Don) in view of Friedreich (WO 02062256 A1).
[AltContent: arrow][AltContent: textbox (At least one pair of exit openings)][AltContent: arrow][AltContent: textbox (Externally threaded zone)][AltContent: ][AltContent: textbox (Implant-abutment connection zone)][AltContent: arrow][AltContent: textbox (Implant body)]
    PNG
    media_image1.png
    408
    297
    media_image1.png
    Greyscale
                       
    PNG
    media_image2.png
    411
    312
    media_image2.png
    Greyscale
 
[AltContent: arrow][AltContent: textbox (Top opening)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Foldable fins)][AltContent: arrow][AltContent: textbox (Anchoring)]
    PNG
    media_image3.png
    265
    423
    media_image3.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Anchoring)]
    PNG
    media_image4.png
    264
    457
    media_image4.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Insertion screw)][AltContent: textbox (Stem)][AltContent: ][AltContent: arrow][AltContent: textbox (Screw thread)][AltContent: ][AltContent: textbox (Head)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Foldable fins)][AltContent: arrow][AltContent: textbox (Top opening)][AltContent: arrow][AltContent: textbox (Anchoring)]
    PNG
    media_image5.png
    249
    435
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    164
    286
    media_image6.png
    Greyscale

[AltContent: ][AltContent: textbox (Insertion screw)][AltContent: arrow][AltContent: ][AltContent: ][AltContent: textbox (Top opening)][AltContent: textbox (At least one pair of exit openings)]
    PNG
    media_image7.png
    317
    217
    media_image7.png
    Greyscale
                
    PNG
    media_image8.png
    293
    212
    media_image8.png
    Greyscale

Regarding claims 1 and 9, Don discloses a dental implant with foldable fins, characterized in that the dental implant includes the following components: 
a) an implant body that includes an implant-abutment connection zone (see annotated Fig. 1b above), an externally threaded zone (see annotated Fig. 1b above), at least one pair of exit openings (see annotated Fig. 1b above) and an internally threaded zone (see annotated Fig. 1b and 5 above)), 
b) an anchoring including at least one pair of foldable fins (2) and a top opening (see annotated Fig. 3a-3c above), 
c) an insertion screw including a head, a stem and a screw thread (see annotated Fig. 4b above), 
when the insertion screw is screwed into the top opening of the anchoring (see annotated Fig. 5 above), the insertion screw pushes the anchoring down into the implant body and causes the foldable fins (2) to extend outwards through the exit openings (see Fig. 6 above).  
However, Don does not disclose that the head includes an internal hexagonal socket (for claim 1); and that the insertion screw and anchoring are configured in size and shape to provide engagement of the screw thread of the insertion screw at the top opening of the anchoring in response to the insertion screw being screwed into the top opening of the anchoring (for claim 9).
Friedreich teaches a dental implant with foldable fins and an insertion screw that includes a head with an internal hexagonal socket (see Fig. 7 above and page 5, lines 18-20). Furthermore, it is well known in the art the Allen wrench and the hex hey, which are tools having the working tip with a hexagonal shape. It is also known in the medical art the use this kind of hexagonal shape in the tip of the tool.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the socket for tool engagement with the head of the insertion screw of Don, with the hexagonal shape of the head socket of Friedreich, in order to provide the means to engage the head of the insertion screw with a tool having a well-known tip shape, in order to simplify the use of the tool in the implantation of the dental implant.. 
 Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Don (KR 20020072632 A) in view of Friedreich (WO 02062256 A1) as applied to claim 1 above, and in further view of Sapian (US 20030224328 A1).
Regarding claim 2, Don/Friedreich discloses the claimed invention substantially as claimed, as set forth above for claim 1.
However, Don/Friedreich does not disclose that there is a trabecular -shaped porous structure in the externally threaded zone.
Regarding claim 3, Don/Friedreich discloses the claimed invention substantially as claimed, as set forth above for claim 1.
However, Don/Friedreich does not disclose in that the porous structure is located in the spaces between the screw threads of the externally threaded zone.
[AltContent: arrow][AltContent: textbox (Externally threaded zone)][AltContent: textbox (Trabecular-shaped porous structure)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image9.png
    697
    474
    media_image9.png
    Greyscale

Sapian teaches a dental implant including an implant body including on the external surface a threaded portion along the external surface of the implant and a trabecular-shaped porous structure (see annotated Fig. 1 above including spaces 16 between the screw threads including through holes 14 forming a porous structure). Where the trabecular shaped porous structure is used for expulse and evenly disperse human growth factor for the purpose of decreasing the bone-to-implant integration time (see [0029]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the implant body on the externally threaded zone of Don/Friedreich, with the trabecular-shaped porous structure of Sapian, in order to expulse and evenly disperse human growth factor for the purpose of decreasing the bone-to-implant integration time.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Don (KR 20020072632 A) in view of Friedreich (WO 02062256 A1) as applied to claim 1 above, and further in view of Choi et al. (US 20040219488 A1).
Regarding claim 4, Don/Friedreich discloses the claimed invention substantially as claimed, as set forth above for claim 1.  
However, Don/Friedreich does not disclose that the externally threaded zone is a double screw thread.
Regarding claim 5, Don/Friedreich discloses the claimed invention substantially as claimed, as set forth above for claim 1.  
However, Don/Friedreich does not disclose that the externally threaded zone has a screw thread pitch of 0.5 - 2 mm.
Choi et al teaches a dental implant including on the implant body an externally threaded zone that is a double screw thread, where a single thread can have a pitch of about 0.6, a person skill in the art would understand that a double pitch is about 1.2 mm (see [0021]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the threads of Don/Friedreich, with the double screw Choi, in order to speed of screwing into the bone, improves the stability of the implanted fixture, decrease the waiting time between operations, reduce the amount of heat generated by friction and spread the mechanical stress over a larger area of bone.
Regarding claim 6, Don/Friedreich discloses the claimed invention substantially as claimed, as set forth above for claim 1.  
However, Don/Friedreich does not disclose that the implant body has a self-tapping screw thread at its bottom end.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Don (KR 20020072632 A) in view of Friedreich (WO 02062256 A1) as applied to claim 1 above, and further in view of Sanchez et al. (AU 2014235703 A1).
Regarding claim 7, Don/Friedreich discloses the claimed invention substantially as claimed, as set forth above for claim 1, and were Friedreich discloses that the implant-abutment connection zone (5) having a hexagonal shape (see Fig. 1 above).
However, Don/Friedreich does not disclose that the implant-abutment connection zone has an angle of 100 - 200.
[AltContent: ][AltContent: textbox (Implant-abutment connection zone angle)][AltContent: textbox (Implant-abutment connection zone)][AltContent: ][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Implant-abutment connection zone)][AltContent: textbox (Abutment)][AltContent: textbox (Dental implant)]
    PNG
    media_image10.png
    357
    166
    media_image10.png
    Greyscale
                 
    PNG
    media_image11.png
    716
    266
    media_image11.png
    Greyscale


Sanchez et al. teaches a dental implant including an implant-abutment connection zone (21) having a hexagonal shape having internal surfaces tapered with respect to the horizontal axis from 6-18 degrees (see Fig. 8 and 9 above, and [0071]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the inclination of the hexagonal surfaces of the implant-abutment connection zone of Don/Friedreich, with the tapered surfaces of the hexagonal shape of the implant abutment connection of Sanchez, in order to have a sealing zone between the abutment and the implant.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Don (KR 20020072632 A) in view of Friedreich (WO 02062256 A1) as applied to claim 1 above, and further in view of Chu et al. (US 20170354485 A1).
Regarding claim 8, Don/Friedreich discloses the claimed invention substantially as claimed, as set forth above for claim 1.
However, Don/Friedreich does not disclose that the implant-abutment connection zone is fixed by a Morse taper connection.
 Chu et al. teaches a dental implant including an implant-abutment connection zone (160) having a locking conical feature that rely on friction between the dental implant and abutment and a Morse taper geometry of the conical features to provide a relative non-rotational feature between the two structures (see [0058]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the implant-abutment connection zone of Don/Friedreich, with the Morse taper connection of Chu, in order to provide the implant with another way of connection maintaining a sealing provide with the conical surface and the further maintain a non-rotational feature by using the Morse connection. 

Response to Arguments
Applicant’s arguments, see page 3 section 35 USC 103 Rejection, filed 7 July 2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of 17 March 2022 has been withdrawn. 
Applicant's arguments with respect to claims 2-8 filed 7 July 2022 have been fully considered but they are not persuasive.
Regarding the arguments for the rejection of claims 2 and 3 of page 7, line 17 of the remarks. Applicant argues that the feature of “porous structure” is not disclosed in Sapian’328, due to said structures in the prior art can be seen with the naked eye, where its explained that the porous cannot be seen with the naked eye. 
The Office disagrees, with respect to the size of the “porous structure”. The claim only indicates that is a trabecular-shape porous structure. None of the claims is describing that the porous structure is  micro, nano or any size porous structure, in this way indicating the general size of the porous, and indirectly indicating that said structures can not be seen with the naked eye. 
Therefore, due to the claim is not limiting the size of the porous structure, it is understood that it is found in the teachings of Sapian’328, making the rejection proper and will be maintained.
Therefore, for all the reasons given above, it is understood that the claims are not ready for allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        

/RALPH A LEWIS/Primary Examiner, Art Unit 3772